Citation Nr: 1710106	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  97-26 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for pellagra.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for avitaminosis and malnutrition, to include optic atrophy associated with malnutrition.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder, to include anxiety.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had Philippine Army service from December 1941 to August 1942, recognized Guerilla service from February 1945 to October 1945, and Regular Philippine Army service from October 1945 to June 1946.  He was confined as a prisoner of war (POW) from April 1942 to August 1942.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).  

The case was most recently before the Board in February 2010 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 1987 decision, the Board denied the Veteran's claims for entitlement to service connection for pellagra, avitaminosis, and anxiety state with nervousness.  

2.  In April 1995, the Veteran sought to reopen the claims of entitlement to service connection pellagra, avitaminosis and malnutrition, and anxiety state.  

3.  Evidence associated with the claims file since the September 1987 Board decision does not identify a diagnosis or residuals of pellagra, avitaminosis and malnutrition, or a psychiatric disability.


CONCLUSIONS OF LAW

1.  The September 1987 Board decision is final.  38 C.F.R. § 19.104 (1987). 

2.  Evidence received since September 1987 Board decision in connection with the Veteran's request to reopen a claim for service connection for pellagra, is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2001).

3.  Evidence received since September 1987 RO rating decision in connection with the Veteran's request to reopen a claim for service connection for avitaminosis and malnutrition, to include optic atrophy associated with malnutrition, is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2001).

4.  Evidence received since September 1987 RO rating decision in connection with the Veteran's request to reopen a claim for service connection for psychiatric disability, is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Applications to Reopen

The Veteran seeks to reopen claims of entitlement to service connection for pellagra; avitaminosis and malnutrition, to include optic atrophy associated with malnutrition; and for a psychiatric disorder, to include anxiety.

The claims were previously denied in a September 1987 Board decision that found that the disorders were shown on examination.  The September 1987 decision is final.  38 C.F.R. § 19.104 (1987).

At the time of the September 1987 Board decision the Veteran's service treatment and service personnel records were of record.  Also of record was a November 1984 statement from Dr. Y indicating that the Veteran had present manifestations of anxiety, nervousness, avitaminosis, and pellagra.  In an January 1986 examination report the Veteran was not noted to have any psychiatric disorder and was not diagnosed with any avitaminosis, malnutrition, or pellagra.  In a Former POW Medical History, dated in January 1986, the Veteran reported that he had vitamin deficiency and pellagra acquired during captivity.  A March 1986 psycho-social evaluation for POW Veterans was also of record.  In a March 1986 examination report it was noted that anxiety neurosis, avitaminosis, and pellagra were not evident in the examination.  It was noted that there was no medical evidence of current existence of any disability resulting from nutritional deficiencies, forced labor, or inhumane treatment while a POW.

Generally, a claim which has been denied in an unappealed Board or RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is found in 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a disallowed claim, then the Secretary shall reopen the claim and review the former disposition of the claim. 

The Board must address in the first instance the issue of whether new and material evidence has been submitted because such determination a prerequisite for Board jurisdiction to adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board finds that no new and material evidence has been proffered, the Board's analysis of the claim must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether new and material evidence has been submitted, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the law is clear that the Board has jurisdictional responsibility to consider whether it was proper to reopen a claim, regardless of whether the previous action denying the claim was appealed to the Board). 

Essentially, when a claim to reopen is presented, a two-step analysis is performed.  The first step is a determination of whether evidence presented or secured since the last final denial of the claim is "new and material."  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and material evidence is evidence not previously submitted to agency decision-makers, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the claim.  38 C.F.R. § 3.156 (a) (2001).  As for the second step, if VA determines that the evidence is new and material, it may then proceed to evaluate the merits of the claim based on the entire record, after ensuring that the duty to assist has been met.  In order for evidence to be sufficient to reopen a claim, it must be both new and material. If the evidence is not material, the inquiry ends and the claim cannot be reopened. 

The Board notes that 38 C.F.R. § 3.156 (a) was amended during the appeal period, but the new version applies only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen giving rise to this appeal was filed before this date, the earlier version, as discussed above.  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Subsequent to the September 1987 Board decision additional treatment records and argument from the Veteran has been associated with the claims file.  Notably in a Former POW Medical History dated in August 1995 the Veteran denied pellagra and vitamin deficiency.  An April 2007 Metropolitan Psychological Corporation examination report gave an impression of moderate cognitive impairment secondary to aging.  The summary of findings noted that the Veteran's anxiety level was within normal limits.  A VA examination in April 2007 found that the Veteran had age related cognitive decline.  A VA examination in April 2007 found no malnutrition, avitaminosis, or pellagra.  The examiner found that there was no residual evidence of pellagra, avitaminosis, and malnutrition.  An April 2007 VA examination found no optic atrophy.  A VA examination in May 2008 found no avitaminosis or pellagra.  A VA examination in May 2008 found age related cognitive decline.

The evidence associated with the claims file since the September 1987 Board decision does not demonstrate a diagnosis of pellagra, avitaminosis, or a psychiatric disability.  The evidence of record further found no residual evidence of pellagra, avitaminosis, and malnutrition.  The recently submitted evidence does not bear directly or substantially upon the matter of service connection and by itself or in connection with evidence previously assembled, is not so significant that it must be considered to fairly decide the claim.  Thus, although the evidence is new, it is not material as it does not establish a diagnosis of pellagra, avitaminosis, or a psychiatric disability.  As such, the claims to reopen are denied.


ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for pellagra is denied.

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for avitaminosis and malnutrition, to include optic atrophy associated with malnutrition is denied.

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for a psychiatric disorder, to include anxiety, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


